DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 contains an amount of plant-based raw material that is outside the amount of plant-based raw material required in claim 3, from which claim 4 depends.  Claim 3 requires 14-55 weight percent of the plant-based material, while claim 4 requires 2 to 12 weight percent of the plant-based material.  As such, claim 4 does not further limit claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (Process Safety and Environmental Protection 114 (2018) 143–152) in view of Lake et al. (US 2008/0103232).
Considering Claims 1 and 2:  Datta et al. teaches a biodegradable composition comprising 40-60 weight percent of polyethylene (Table 1); 20 to 40 weight percent of starch (Table 1); and 4 to 10 weight percent of calcium carbonate (Table 1, Section 2.2, calcium carbonate is half of the additive).  Datta et al. does not teach mixing starch with a plasticizer prior to the formation of the composition.  
	Datta et al. does not teach the source of the polyethylene.  However, the instant claims are product by process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Datta et al. does not teach adding a biodegradation additive to the composition.  However, Lake et al. teaches adding 1 to 5 weight percent (Fig. 2) of a biodegradation additive to polyethylene (Example 1).  Datta et al. and Lake et al. are analogous art as they are concerned with the same field of endeavor, namely biodegradable polymer compositions.  It would have been obvious to a person having ordinary skill in the art to have added the biodegradation additive to the polyethylene composition of Datta et al., as in Lake et al., and the motivation to do so would have been, as Lake et al. suggests, to increase the biodegradability of the composition (¶0002).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (US Pat. 6,231,970) in view of Lake et al. (US 2008/0103232) as applied to claim 4 above, and further in view of Milazzo (US 2018/0118902).
Considering Claim 3:  Datta et al. and Lake et al. collectively teach the composition of claim 1 as shown above.  :  Datta et al. teaches a biodegradable composition comprising 40-60 weight percent of polyethylene (Table 1); 20 to 40 weight percent of starch (Table 1); and 4 to 10 weight percent of calcium carbonate (Table 1, Section 2.2, calcium carbonate is half of the additive).  
Datta et al. teaches the plant fiber as being hemp fibers, but does not specify that the fibers are hemp hurd fibers.  However, Milazzo teaches using 40 weight percent of hemp shive/hemp hurd as a fiber reinforcement for a polyethylene resin (¶0006-07; 0022).  Datta et al. and Milazzo are analogous art s they are concerned with the same field of endeavor, namely thermoplastic composites.  It would have been obvious to a person having ordinary skill in the art to have selected hemp hurd as the plant material, and the motivation to do so would have been, as Milazzo suggests, it is a cheap waste product that provides excellent mechanical properties to the composition (¶0005-08).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (Process Safety and Environmental Protection 114 (2018) 143–152) in view of Lake et al. (US 2008/0103232).
Considering Claims 7 and 8:  Datta et al. teaches a biodegradable composition comprising 40-60 weight percent of polyethylene (Table 1); 20 to 40 weight percent of starch (Table 1); and 4 to 10 weight percent of calcium carbonate (Table 1, Section 2.2, calcium carbonate is half of the additive).  Datta et al. does not teach mixing starch with a plasticizer prior to the formation of the composition.  
	Datta et al. does not teach the source of the polyethylene.  However, the instant claims are product by process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (Process Safety and Environmental Protection 114 (2018) 143–152) in view of Lake et al. (US 2008/0103232) and Saha et al. (Polym. Adv. Technol. 14, 854-860, 2003).
Considering Claims 9-12:  Datta et al. teaches a biodegradable composition comprising 40-60 weight percent of polyethylene (Table 1); 20 to 40 weight percent of starch (Table 1); and 4 to 10 weight percent of calcium carbonate (Table 1, Section 2.2, calcium carbonate is half of the additive).  Datta et al. does not teach mixing starch with a plasticizer prior to the formation of the composition.  
	Datta et al. does not teach the source of the polyethylene.  However, the instant claims are product by process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Datta et al. does not teach adding a biodegradation additive to the composition.  However, Lake et al. teaches adding 1 to 5 weight percent (Fig. 2) of a biodegradation additive to polyethylene (Example 1).  Datta et al. and Lake et al. are analogous art as they are concerned with the same field of endeavor, namely biodegradable polymer compositions.  It would have been obvious to a person having ordinary skill in the art to have added the biodegradation additive to the polyethylene composition of Datta et al., as in Lake et al., and the motivation to do so would have been, as Lake et al. suggests, to increase the biodegradability of the composition (¶0002).
	Datta et al. does not teach adding a protein to the composition.  However, Saha et al. teaches adding a protein hydrolysate to a polyethylene composition in an amount of 20% (Abstract).  Datta et al. and Saha et al. are analogous art as they are concerned with the same field of endeavor, namely .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (Process Safety and Environmental Protection 114 (2018) 143–152) in view of Lake et al. (US 2008/0103232).
Considering Claim 14:  Datta et al. teaches a biodegradable composition comprising 40-60 weight percent of polyethylene (Table 1); 20 to 40 weight percent of starch (Table 1); and 4 to 10 weight percent of calcium carbonate (Table 1, Section 2.2, calcium carbonate is half of the additive).  Datta et al. does not teach mixing starch with a plasticizer prior to the formation of the composition.  
	Datta et al. does not teach the source of the polyethylene.  However, the instant claims are product by process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Datta et al. does not teach adding a biodegradation additive to the composition.  However, Lake et al. teaches adding 1 to 5 weight percent (Fig. 2) of a biodegradation additive to polyethylene (Example 1).  Datta et al. and Lake et al. are analogous art as they are concerned with the same field of endeavor, namely biodegradable polymer compositions.  It would have been obvious to a person having ordinary skill in the art to have added the biodegradation additive to the polyethylene composition of Datta et al., as in Lake et al., and the motivation to do so would have been, as Lake et al. suggests, to increase the biodegradability of the composition (¶0002).

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (Process Safety and Environmental Protection 114 (2018) 143–152) in view of Lake et al. (US 2008/0103232) and Tsiropoulos et al. (Journal of Cleaner Production 90 (2015) 114-127).
Considering Claims 1 and 2:  Datta et al. teaches a biodegradable composition comprising 40-60 weight percent of polyethylene (Table 1); 20 to 40 weight percent of starch (Table 1); and 4 to 10 
	Datta et al. does not teach the source of the polyethylene.  However, Tsiropoulos et al. teaches the use of polyethylene from sugarcane ethanol as a replacement for polyethylene (Abstract).  Datta et al. and Tsiropoulos et al. are analogous art as they are concerned with the same field of endeavor, namely biobased plastics.  It would have been obvious to a person having ordinary skill in the art to have substituted the ethanol based polyethylene of Tsiropoulos et al. for the polyethylene of Datta et al., and the motivation to do so would have been, to provide reduced greenhouse gas emissions (Abstract).  
	Datta et al. does not teach adding a biodegradation additive to the composition.  However, Lake et al. teaches adding 1 to 5 weight percent (Fig. 2) of a biodegradation additive to polyethylene (Example 1).  Datta et al. and Lake et al. are analogous art as they are concerned with the same field of endeavor, namely biodegradable polymer compositions.  It would have been obvious to a person having ordinary skill in the art to have added the biodegradation additive to the polyethylene composition of Datta et al., as in Lake et al., and the motivation to do so would have been, as Lake et al. suggests, to increase the biodegradability of the composition (¶0002).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (US Pat. 6,231,970) in view of Lake et al. (US 2008/0103232) and Tsiropoulos et al. (Journal of Cleaner Production 90 (2015) 114-127) as applied to claim 4 above, and further in view of Milazzo (US 2018/0118902).
Considering Claim 3:  Datta et al. and Lake et al. collectively teach the composition of claim 1 as shown above.  :  Datta et al. teaches a biodegradable composition comprising 40-60 weight percent of polyethylene (Table 1); 20 to 40 weight percent of starch (Table 1); and 4 to 10 weight percent of calcium carbonate (Table 1, Section 2.2, calcium carbonate is half of the additive).  
Datta et al. teaches the plant fiber as being hemp fibers, but does not specify that the fibers are hemp hurd fibers.  However, Milazzo teaches using 40 weight percent of hemp shive/hemp hurd as a fiber reinforcement for a polyethylene resin (¶0006-07; 0022).  Datta et al. and Milazzo are analogous art s they are concerned with the same field of endeavor, namely thermoplastic composites.  It would have been obvious to a person having ordinary skill in the art to have selected hemp hurd as the plant material, and the motivation to do so would have been, as Milazzo suggests, .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (Process Safety and Environmental Protection 114 (2018) 143–152) in view of Lake et al. (US 2008/0103232) and Tsiropoulos et al. (Journal of Cleaner Production 90 (2015) 114-127).
Considering Claims 7 and 8:  Datta et al. teaches a biodegradable composition comprising 40-60 weight percent of polyethylene (Table 1); 20 to 40 weight percent of starch (Table 1); and 4 to 10 weight percent of calcium carbonate (Table 1, Section 2.2, calcium carbonate is half of the additive).  Datta et al. does not teach mixing starch with a plasticizer prior to the formation of the composition.  
	Datta et al. does not teach the source of the polyethylene.  However, Tsiropoulos et al. teaches the use of polyethylene from sugarcane ethanol as a replacement for polyethylene (Abstract).  Datta et al. and Tsiropoulos et al. are analogous art as they are concerned with the same field of endeavor, namely biobased plastics.  It would have been obvious to a person having ordinary skill in the art to have substituted the ethanol based polyethylene of Tsiropoulos et al. for the polyethylene of Datta et al., and the motivation to do so would have been, to provide reduced greenhouse gas emissions (Abstract).  
	Datta et al. does not teach adding a biodegradation additive to the composition.  However, Lake et al. teaches adding 1 to 5 weight percent (Fig. 2) of a biodegradation additive to polyethylene (Example 1).  Datta et al. and Lake et al. are analogous art as they are concerned with the same field of endeavor, namely biodegradable polymer compositions.  It would have been obvious to a person having ordinary skill in the art to have added the biodegradation additive to the polyethylene composition of Datta et al., as in Lake et al., and the motivation to do so would have been, as Lake et al. suggests, to increase the biodegradability of the composition (¶0002).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (Process Safety and Environmental Protection 114 (2018) 143–152) in view of Lake et al. (US 2008/0103232), Tsiropoulos et al. (Journal of Cleaner Production 90 (2015) 114-127) and Saha et al. (Polym. Adv. Technol. 14, 854-860, 2003).
Considering Claims 9-12:  Datta et al. teaches a biodegradable composition comprising 40-60 weight percent of polyethylene (Table 1); 20 to 40 weight percent of starch (Table 1); and 4 to 10 weight 
	Datta et al. does not teach the source of the polyethylene.  However, Tsiropoulos et al. teaches the use of polyethylene from sugarcane ethanol as a replacement for polyethylene (Abstract).  Datta et al. and Tsiropoulos et al. are analogous art as they are concerned with the same field of endeavor, namely biobased plastics.  It would have been obvious to a person having ordinary skill in the art to have substituted the ethanol based polyethylene of Tsiropoulos et al. for the polyethylene of Datta et al., and the motivation to do so would have been, to provide reduced greenhouse gas emissions (Abstract).  
	Datta et al. does not teach adding a biodegradation additive to the composition.  However, Lake et al. teaches adding 1 to 5 weight percent (Fig. 2) of a biodegradation additive to polyethylene (Example 1).  Datta et al. and Lake et al. are analogous art as they are concerned with the same field of endeavor, namely biodegradable polymer compositions.  It would have been obvious to a person having ordinary skill in the art to have added the biodegradation additive to the polyethylene composition of Datta et al., as in Lake et al., and the motivation to do so would have been, as Lake et al. suggests, to increase the biodegradability of the composition (¶0002).
	Datta et al. does not teach adding a protein to the composition.  However, Saha et al. teaches adding a protein hydrolysate to a polyethylene composition in an amount of 20% (Abstract).  Datta et al. and Saha et al. are analogous art as they are concerned with the same field of endeavor, namely biodegradable polyethylene compositions.  It would have been obvious to a person having ordinary skill in the art to have added the protein of Saha et al. to the composition of Datta et al. and the motivation to do so would have been, as Saha et al. suggests, to improve the biodegradabilty of the composition (Abstract).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (Process Safety and Environmental Protection 114 (2018) 143–152) in view of Lake et al. (US 2008/0103232) and Tsiropoulos et al. (Journal of Cleaner Production 90 (2015) 114-127).
Considering Claim 14:  Datta et al. teaches a biodegradable composition comprising 40-60 weight percent of polyethylene (Table 1); 20 to 40 weight percent of starch (Table 1); and 4 to 10 weight percent of calcium carbonate (Table 1, Section 2.2, calcium carbonate is half of the additive).  Datta et al. does not teach mixing starch with a plasticizer prior to the formation of the composition.  

	Datta et al. does not teach adding a biodegradation additive to the composition.  However, Lake et al. teaches adding 1 to 5 weight percent (Fig. 2) of a biodegradation additive to polyethylene (Example 1).  Datta et al. and Lake et al. are analogous art as they are concerned with the same field of endeavor, namely biodegradable polymer compositions.  It would have been obvious to a person having ordinary skill in the art to have added the biodegradation additive to the polyethylene composition of Datta et al., as in Lake et al., and the motivation to do so would have been, as Lake et al. suggests, to increase the biodegradability of the composition (¶0002).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tamemasa (JP 2004-285210) in view of Lake et al. (US 2008/0103232).  Note:  A machine translation is being used for JP 2004-285210.
Considering Claim 17:  Tamemasa teaches a biodegradable composition comprising 20-50 weight percent of starch, 30-60 weight percent of ethylene vinyl acetate, 10 to 30 weight percent of polyethylene, and 0.1 to 5 weight percent of calcium carbonate (Abstract).  Tamemasa teaches plasticizers as being optional (Abstract).  
	The amounts disclosed in Tamemasa overlap with the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used the overlapping portion of the claimed ranges, and the motivation to do so would have been, as Tamemasa suggests, they are suitable ranges for the biodegradable composition.
Tamemasa does not teach the source of the polyethylene.  However, the instant claims are product by process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Tamemasa does not teach adding a biodegradation additive to the composition.  However, Lake et al. teaches adding 1 to 5 weight percent (Fig. 2) of a biodegradation additive to polyethylene (Example 1).  Tamemasa and Lake et al. are analogous art as they are concerned with the same field of endeavor, namely biodegradable polymer compositions.  It would have been obvious to a person having ordinary skill in the art to have added the biodegradation additive to the polyethylene composition of Tamemasa, as in Lake et al., and the motivation to do so would have been, as Lake et al. suggests, to increase the biodegradability of the composition (¶0002).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tamemasa (JP 2004-285210) in view of Lake et al. (US 2008/0103232).  Note:  A machine translation is being used for JP 2004-285210.
Considering Claim 18:  Tamemasa teaches a biodegradable composition comprising 20-50 weight percent of starch, 30-60 weight percent of ethylene vinyl acetate, 10 to 30 weight percent of polyethylene, and 0.1 to 5 weight percent of calcium carbonate (Abstract).  Tamemasa teaches plasticizers as being optional (Abstract).  
	The amounts disclosed in Tamemasa overlap with the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used the overlapping portion of the claimed ranges, and the motivation to do so would have been, as Tamemasa suggests, they are suitable ranges for the biodegradable composition.
Tamemasa does not teach the source of the polyethylene.  However, the instant claims are product by process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tamemasa (JP 2004-285210) in view of Lake et al. (US 2008/0103232) and Tsiropoulos et al. (Journal of Cleaner Production 90 (2015) 114-127).  Note:  A machine translation is being used for JP 2004-285210.
Considering Claim 17:  Tamemasa teaches a biodegradable composition comprising 20-50 weight percent of starch, 30-60 weight percent of ethylene vinyl acetate, 10 to 30 weight percent of polyethylene, and 0.1 to 5 weight percent of calcium carbonate (Abstract).  Tamemasa teaches plasticizers as being optional (Abstract).  
	The amounts disclosed in Tamemasa overlap with the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used the overlapping portion of the claimed ranges, and the motivation to do so would have been, as Tamemasa suggests, they are suitable ranges for the biodegradable composition.
	Tamemasa does not teach the source of the polyethylene.  However, Tsiropoulos et al. teaches the use of polyethylene from sugarcane ethanol as a replacement for polyethylene (Abstract).  Tamemasa and Tsiropoulos et al. are analogous art as they are concerned with the same field of endeavor, namely biobased plastics.  It would have been obvious to a person having ordinary skill in the art to have substituted the ethanol based polyethylene of Tsiropoulos et al. for the polyethylene of Tamemasa, and the motivation to do so would have been, to provide reduced greenhouse gas emissions (Abstract).  
	Tamemasa does not teach adding a biodegradation additive to the composition.  However, Lake et al. teaches adding 1 to 5 weight percent (Fig. 2) of a biodegradation additive to polyethylene (Example 1).  Tamemasa and Lake et al. are analogous art as they are concerned with the same field of endeavor, namely biodegradable polymer compositions.  It would have been obvious to a person .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tamemasa (JP 2004-285210) in view of Lake et al. (US 2008/0103232) and Tsiropoulos et al. (Journal of Cleaner Production 90 (2015) 114-127).  Note:  A machine translation is being used for JP 2004-285210.
Considering Claim 18:  Tamemasa teaches a biodegradable composition comprising 20-50 weight percent of starch, 30-60 weight percent of ethylene vinyl acetate, 10 to 30 weight percent of polyethylene, and 0.1 to 5 weight percent of calcium carbonate (Abstract).  Tamemasa teaches plasticizers as being optional (Abstract).  
	The amounts disclosed in Tamemasa overlap with the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used the overlapping portion of the claimed ranges, and the motivation to do so would have been, as Tamemasa suggests, they are suitable ranges for the biodegradable composition.
	Tamemasa does not teach the source of the polyethylene.  However, Tsiropoulos et al. teaches the use of polyethylene from sugarcane ethanol as a replacement for polyethylene (Abstract).  Tamemasa and Tsiropoulos et al. are analogous art as they are concerned with the same field of endeavor, namely biobased plastics.  It would have been obvious to a person having ordinary skill in the art to have substituted the ethanol based polyethylene of Tsiropoulos et al. for the polyethylene of Tamemasa, and the motivation to do so would have been, to provide reduced greenhouse gas emissions (Abstract).  
	Tamemasa does not teach adding a biodegradation additive to the composition.  However, Lake et al. teaches adding 1 to 5 weight percent (Fig. 2) of a biodegradation additive to polyethylene (Example 1).  Tamemasa and Lake et al. are analogous art as they are concerned with the same field of endeavor, namely biodegradable polymer compositions.  It would have been obvious to a person having ordinary skill in the art to have added the biodegradation additive to the polyethylene composition of Tamemasa, as in Lake et al., and the motivation to do so would have been, as Lake et al. suggests, to increase the biodegradability of the composition (¶0002).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 25 of U.S. Patent No. 11,149,131. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 1, and 2:  Claims 1-19 of Patent ‘131 teach anticipatory embodiments within the scope of claims 1 and 2 of the instant application.
Considering Claim 3:  Claim 25 of Patent ‘131 teaches a composition having overlapping ranges with the instant claims, which teach the claimed ranges with sufficient specificity.

Claims 9-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25 of U.S. Patent No. 11,149,131. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 9-12:  Claim 25 of Patent ‘131 teaches a composition comprising 22 to 60 weight percent of plant based polyethylene, 1 to 25 weight percent of calcium carbonate, 1 to 20 weight percent of starch, 1 to 20 weight percent of plant protein, and 1 to 4 weight percent of biodegradation additive.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25 of U.S. Patent No. 11,149,131. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 13:  Claim 25 of Patent ‘131 teaches a composition comprising 22 to 60 weight percent of plant based polyethylene, 1 to 25 weight percent of calcium carbonate, 1 to 20 weight percent of starch, 1 to 20 weight percent of plant protein, 1 to 25 weight percent cotton fibers, 1 to 30 weight percent hemp fibers, and 1 to 4 weight percent of biodegradation additive.
	Patent ‘131 does not teach adding the claimed wood fibersto the composition.  However, Andersen et al. teaches adding 10 to 30 wood fibers to a thermoplastic starch composite (34:1-36).  It would have been obvious to have a person having ordinary skill in the art to have replaced the cotton fibers of Patent ‘131 with the wood fibers of Andersen et al., and the motivation to do so would have been, as Andersen et al. suggests, to improve the tensile strength of the composite (34:1-36).

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 25 of U.S. Patent No. 11,149,131. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 14:  Claims 1-19 of Patent ‘131 teach anticipatory embodiments within the scope of claim 14 of the instant application.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25 of U.S. Patent No. 11,149,131. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 16:  Claim 25 of Patent ‘131 teaches a composition comprising 22 to 60 weight percent of plant based polyethylene, 1 to 25 weight percent of calcium carbonate, 1 to 20 weight percent of starch, 1 to 20 weight percent of plant protein, 1 to 30 weight percent of hemp hurd, and 1 to 4 weight percent of biodegradation additive.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25 of U.S. Patent No. 11,149,131. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 17:  Claim 25 of Patent ‘131 teaches a composition comprising 22 to 60 weight percent of plant based polyethylene, 30 to 70 weight percent of ethylene vinyl acetate, 1 to 25 weight percent of calcium carbonate, 1 to 20 weight percent of starch, and 1 to 4 weight percent of biodegradation additive.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25 of U.S. Patent No. 11,149,131. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 18:  Claim 25 of Patent ‘131 teaches a composition comprising 22 to 60 weight percent of plant based polyethylene, 30 to 70 weight percent of ethylene vinyl acetate, 1 to 25 weight percent of calcium carbonate, 1 to 20 weight percent of starch, and 1 to 4 weight percent of biodegradation additive.

Allowable Subject Matter
Claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 15 recites a specific composition with single values for each component rather than ranges.  Andersen et al. teaches broad ranges for the claimed components, as discussed above.  There is no suggestion in the reference to arrive at the specific values claimed from the broad ranges of Andersen et al. 

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/LIAM J HEINCER/Primary Examiner, Art Unit 1767